DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 18 August, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-10 are pending.
Claim 10 is new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 May, 2022 is being considered by the examiner.


Specification
In the reply filed on 18 August, 2022, Applicant has amended the specification. Such amendments do not present new matter and overcome the objections set forth at pages 2-3 of the Non-Final Office Action mailed on 20 May, 2022. The above-referenced objections, thus, are withdrawn.

Claim Objections
In the reply filed on 18 August, 2022, Applicant has amended the claims. Such amendments overcome the objections set forth at page 3 of the Non-Final Office Action mailed on 20 May, 2022. The above-referenced objections, thus, are withdrawn.

Claim Interpretation
In the reply filed on 18 August, 2022, Applicant has amended the claims. Such amendments replace the claim limitation “connection state switching mechanism” with “connection state switching valve”. The claim limitation now presents sufficient structural definition, and therefore, fails the three-prong test set forth in MPEP § 2181-I. As such, the claim limitation is no longer interpreted under 35 U.S.C. 112(f) set forth at pages 3-6 of the Non-Final Office Action mailed on 20 May, 2022. 

Claim Rejections - 35 USC § 112
In the reply filed on 18 August, 2022, Applicant has amended the claims, and particularly, claims 2, 4, and 8. Such amendments overcome the rejections set forth at pages 6-9 of the Non-Final Office Action mailed on 20 May, 2022. The above-referenced rejections, thus, are withdrawn. However, further rejections under 35 U.S.C. §112 are designated below, in view of the claim amendments presented within the reply filed 18 August, 2022, in addition to a rejection of claim 5, which has not been addressed by the amendments and/or remarks made by the Applicant in the reply submitted on 18 August, 2022.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 has been amended to recite, “the radiator is configured to adjust the flow rate of the heat medium flowing through the heater core and the radiator”, which is considered to be new matter. Particularly, the application, as filed, notes the flow rate is adjusted via a valve, such as a third circulation mode control device and/or solenoid regulating valves, 46 and 47. See originally-filed specification at paragraph 53. As such, claim 9, which recites the radiator is configured to provide the adjustment in the flow rate, is new matter, as the specification, as originally filed, does not reasonably disclose, so as to convey to one having ordinary skill within the art at the time the invention was effectively filed, that the inventor and/or joint inventor has possession of the claimed invention. For examination purposes, it is being construed the claim is directed to a valve which is configured to adjust the flow rate of the heat medium through the heater core and the radiator.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the direction in which the heat medium heated by the first heat exchanger flows through a second flow path of the heat circuit when the flow state is the third flow state and the direction in which the heat medium heated by the first heat exchanger flows through the second flow path of the heat circuit when the flow state is the second flow state are opposite.”, wherein it was provided within claim 4, “in the third flow state, heat medium does not flow from the first heat exchanger to the heat circuit, and inside the heat circuit, the heat medium heated by the second heat exchanger flows through the heater core”. As such, the claim is rendered indefinite, as it is unclear the metes and bounds of the claimed invention with respect to the third flow state. Looking at the figures, it is unclear the directional relationship between the different states. In particular, looking at figures 5-8 and 11, an assumed third flow state is shown, as the heat medium does not flow from the first heat exchanger to the heat circuit, as required by claim 4 which establishes the third flow state. Looking at figures 9 and 12, provide when at least the second flow state when at least part of the heat medium heated by the first heat exchanger flows through the heat circuit without flowing through the heater core. However, when comparing the flow paths of figures 5-8 and 11, the flow path of the third flow state is provided with a same directional flow, at least partially, as that when the heat medium flows within the second states of figures 9 and 12. As such, it is unclear based on the specification and the presently provided designation of the third flow state the metes and bounds of the claims. For examination purposes, it is being interpreted that claim 5 recites wherein the direction in which the heat medium heated by the first heat exchanger flows through a second flow path of the heat circuit when the flow state is the first flow state and the direction in which the heat medium heated by the first heat exchanger flows through the second flow path of the heat circuit when the flow state is the second flow state are provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENOMOTO (JP 6015184 B2 – published 26 October, 2016; see provided English machine translation for citations), in view of MEYER (US 2005/0039878 A1 – published 24 February, 2005) and MATSUDA (US 6,394,210 B2 – published 28 May, 2002).
As to claim 1, ENOMOTO discloses a vehicle-mounted temperature control system (par. 1, line 14) comprising:
a heater core (38) configured to use heat from a heat medium to heat an inside of a passenger compartment of a vehicle (par. 13, lines 140-141;par. 43, lines 466-468; par. 44, lines 472-475);
a first heat exchanger (31a) utilizing exhaust heat (par. 36, lines 401-404) of an internal combustion engine (31) to heat the heat medium flowing through an engine cooling circuit (see annotated figure 1 or annotated figure 1a), which includes the first heat exchanger;
a second heat exchanger (37, at least) utilizing heat other than the exhaust heat of the internal combustion engine to heat the heat medium (par. 13, lines 125-126; par. 43, lines 463-465);
a heat circuit (see annotated figure 1 or annotated figure 1a) provided with the heater core (38) and the second heat exchanger (37) inside a first flow path (19), the heat circuit being arranged relative to the passenger compartment of the vehicle and the first heat exchanger being arranged relative to the passenger compartment of the vehicle (see annotated figure 1 or annotated figure 1a, wherein the heat circuit and the first heat exchanger are provided to the vehicle, so as to be positioned relative to the passenger compartment of the vehicle);
a communication flow path (any one of 52a, 53a, and/or 54a) making the engine cooling circuit communicate with the heat circuit (see annotated figure 1 or annotated figure 1a; par. 65, lines 640-645;par. 80, lines 750-755);
a connection state switching valve (21) switching a flow state between the heater core and the first heat exchanger and the second heat exchanger (par. 13, lines 98-100), between a first flow state (figure 10) and a second flow state (figure 11 or 13); and
a control device (60) controlling the connection state switching valve (par. 81, lines 761-766), the control device controlling the connection state switching valve such that:
	(i) in the first flow state (figure 10), at least part of the heat medium heated by the first heat exchanger flows from the engine cooling circuit, through part of the heat circuit while flowing through the heater core, and returns to the engine cooling circuit (par. 110, lines 1009-1013), and
	(ii) in the second flow state (figure 11, 13, 15 or 16), a part of the heat medium hated by the first heat exchanger flows from the engine cooling circuit, through part of the heat circuit without flowing through the heater core, and returns to the engine cooling circuit, and a remainder of the heat medium of the heat medium heated by the first heat exchanger continues to flow in the engine cooling circuit and does not flow through the heat circuit (par. 54, line 553, par. 58, line582; par. 111, line 1017-par. 113, line 1035; par. 129, lines 1168-1174; par. 130, lines 1181-1184; par. 137, line 1235 – par. 148, line 1324).

    PNG
    media_image1.png
    1046
    1231
    media_image1.png
    Greyscale

Annotated Figure 1 of ENOMOTO

    PNG
    media_image2.png
    1046
    1231
    media_image2.png
    Greyscale

Annotated Figure 1a of ENOMOTO
However, ENOMOTO does not explicitly disclose wherein the heat circuit is arranged at a first side of the passenger compartment in a longitudinal direction of the vehicle, and the first heat exchanger is arranged at a second side of the opposite side from the first side in the longitudinal direction.
First, MEYER is within the field of endeavor provided a thermal management system of a vehicle (abstract). MEYER teaches a heat circuit incorporating a heater core (44) and heat exchanger (70), which uses heat from another source than the engine (par. 35), are arranged at a first side of the passenger compartment (par. 22). In particular, the heat circuit is provided within the vehicle engine compartment (26), which is shown in figure 2, at least, to be in front of the passenger compartment, and within the instrument panel of the vehicle passenger compartment (22 of 24), which is at a front side of the vehicle (par. 22).  As such, it would have been obvious to one having ordinary skill in the art, at the time the invention was effectively filed, to provide the heat circuit at a first side of the passenger compartment, in particular at a front side of the passenger compartment, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. See MPEP §2144 – VI(C). More so, this is strong evidence that modifying ENOMOTO as claimed would was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., arrangement of parts relative to the passenger compartment, so as to provide at least heating, via the heater core, to the interior of the vehicle by positioning relative to the passenger compartment; par. 22 and 24 ). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify ENOMOTO by MEYER such that the heat circuit is positioned at a first side, in particular the front side, of the passenger compartment, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of arranging parts relative to the passenger compartment, so as to provide at least heating, via the heater core, to the interior of the vehicle by positioning relative to the passenger compartment, by the heat circuit.
Second, MATSUDA is within the field of endeavor provided a thermal management system of a vehicle (abstract). MATSUDA teaches that a heat exchanger(3, in view of col. 14-21), which utilizes heat from the internal combustion engine (col.4, lines 42-44; col.7, line  66- col.8, line 3), is arranged in the rear part of the vehicle (col.3, lines 4-6; figure 1, wherein the engine is positioned relative to the rear wheels of the vehicle, at a position rearward of the passenger compartment). Doing such is in part due to mounting space, in addition to design considerations or air resistance (col.3, lines 11-13). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify ENOMOTO, in view of MEYER, to incorporate the second heat exchanger is positioned at a second side of the passenger compartment, such as a rearward position of the passenger compartment which is opposite to the front side originally designated for the positioning of the heat circuit (see previous combination of ENOMOTO, in view of MEYER), for reasons related to mounting space and design consideration of air resistance.

As to claim 2, ENOMOTO, as modified by MEYER and MATSUDA, previously taught incorporating the heat circuit at a front side of the passenger compartment, as noted being the first side, and the engine at a rear side of the passenger compartment, as noted being the second side. 
As previously noted, it would have been obvious to one having ordinary skill in the art, at the time the invention was effectively filed, to provide the heat circuit at a first side of the passenger compartment, in particular at a front side of the passenger compartment, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. See MPEP §2144 – VI(C). More so, this is strong evidence that modifying ENOMOTO as claimed would was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., arrangement of parts relative to the passenger compartment, so as to provide at least heating, via the heater core, to the interior of the vehicle by positioning relative to the passenger compartment; par. 22 and 24 ). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify ENOMOTO by MEYER such that the heat circuit is positioned at a first side, in particular the front side, of the passenger compartment, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of arranging parts relative to the passenger compartment, so as to provide at least heating, via the heater core, to the interior of the vehicle by positioning relative to the passenger compartment, by the heat circuit. Furthermore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify ENOMOTO, in view of MEYER, to incorporate the second heat exchanger is positioned at a second side of the passenger compartment, at taught by MATSUDA, such as a rearward position of the passenger compartment which is opposite to the front side originally designated for the positioning of the heat circuit (see previous combination of ENOMOTO, in view of MEYER), for reasons related to mounting space and design consideration of air resistance.
As such, the combination of the prior art, as previously set forth within the rejection of claim 1, teaches the claimed invention of claim 2.

As to claim 3, ENOMOTO, as modified by MEYER and MATSUDA, further discloses wherein the control device controls the connection state switching valve(par. 81, lines 761-766) to switch the flow state of the heat medium in sequence from the second flow state to the first flow state, when heating the passenger compartment  ( MPEP §2111.04-II states, “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” As such, the controller, which is connected to the connection state switching valve, is capable of performing the functions of switching the connections state switching valve among the various flow states, in addition to capably performing the claimed sequence, MPEP §2114-II).

As to claim 4, ENOMOTO, as modified by MEYER and MATSUDA, further discloses wherein:
the connection state switching valve switches the flow state of the heat medium among the first flow state (figure 10), the second flow state (figures 11, 13, 15, 16), and a third flow state (figure 9); and
in the third flow state (figure 9), the heat medium does not flow from the first heat exchanger to the heat circuit, and inside the heat circuit, the heat medium heated by the second heat exchanger flows through the heater core (par. 92, lines 850-857).

As to claim 5 (as interpreted for examination the rejection under 35 U.S.C. 112(b)), ENOMOTO, as modified by MEYER and MATSUDA, further discloses wherein the direction in which the heat medium heated by the first heat exchanger flows through a second flow path of the heat circuit (11, as shown in annotated figure 1a) when the flow state is the first flow state (figure 10) and the direction in which the heat medium heated by the first heat exchanger flows through the second flow path of the heat circuit when the flow state is the second flow state (figure 15) are opposite.

As to claim 6, ENOMOTO, as modified by MEYER and MATSUDA, further discloses in the third flow state, the heat medium heated by the first heat exchanger flows through only the inside of the engine cooling circuit (figure 9, in view of designation of annotated figure 1 or annotated figure 1a).

As to claim 7, ENOMOTO, as modified by MEYER and MATSUDA, further discloses wherein the control device controls the connection state switching valve to switch the flow state of the heat medium in sequence from the third flow state, to the second flow state, and to the first flow state when heating of the passenger compartment( MPEP §2111.04-II states, “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” As such, the controller, which is connected to the connection state switching valve, is capable of performing the functions of switching the connections state switching valve among the various flow states, in addition to capably performing the claimed sequence, MPEP §2114-II).

As to claim 8, ENOMOTO, as modified by MEYER and MATSUDA, further discloses comprising a refrigeration circuit (41; par. 47, lines 499-par. 48, line 510), wherein the second heat exchanger utilizes the heat of a condenser of the refrigeration circuit to heat the heat medium (par. 13, lines 125-126; par. 43, lines 463-465).

As to claim 9(as interpreted for examination the rejection under 35 U.S.C. 112(a)), ENOMOTO, as modified by MEYER and MATSUDA, further discloses wherein the heat circuit includes a radiator (27) provided alongside the heater core with respect to the second heat exchanger (see annotated figure 1 or annotated figure 1a), and a valve (22) is configured to adjust the flow rate of the heat medium flowing through the heater core and the radiator (par. 13, lines 100-108).

As to claim 10, ENOMOTO, as modified by MEYER and MATSUDA, further discloses wherein the heat circuit has a second flow path (17 and 18, at least) that is a two-way flow path (capable of providing two way flow, as shown in the flow provided in figures 11 and 13, compared to the flow in, at least, figures 15 and 16), and in the second flow state, the heat medium heated by the first heat exchanger and flowing into the heat circuit flows through the two-way flow path without flowing through the heater core (figures 11 and 13).

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/14/2022